DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aksyutina et al US 2019/0152472.
	Regarding claim 1, Aksyutina et al discloses a method comprising: entering a first remote-control command into a handheld device for controlling a first action performed by a vehicle; measuring a first time-delay associated with an operation executed in the handheld device in response to entering the first remote-control command; conveying the first time-delay to a cloud computing device; receiving from the cloud computing device, a diagnostic result based on an evaluation of the first time-delay; and calibrating the handheld device based on the diagnostic result. See FIG. 3-5 and paragraphs [0039]-[0062].

Regarding claim 2, Aksyutina et al discloses wherein the first remote-control command is entered into the handheld device by one of touching a touchscreen of the handheld device, depressing a key on the handheld device, operating a hardware component of the handheld device, using a biometric feature of the handheld device, or using a voice-operated feature of the handheld device. See FIG. 3-5 and paragraphs [0039]-[0062].

Regarding claim 3, Aksyutina et al discloses wherein measuring the first time-delay comprises: determining a first time period for an operating system in the handheld device to produce a first output in response to entering of the first remote-control command into the handheld device; and determining a second time period for a remote-control software application in the handheld device to act upon the first output provided by the operating system and to produce a control signal that is transmitted from the handheld device to the vehicle. See FIG. 3-5 and paragraphs [0039]-[0062].

Regarding claim 4, Aksyutina et al discloses wherein measuring the first time-delay comprises: determining a time difference between a first amount of time consumed by an operating system in the handheld device to produce a first output and a second amount of time consumed by a remote- control software application in the handheld device to act upon the first output and produce a command signal that is transmitted from the handheld device to the vehicle. See FIG. 3-5 and paragraphs [0039]-[0062].

Regarding claim 5, Aksyutina et al discloses entering a second remote-control command into the handheld device, after calibrating the handheld device, for controlling a second action performed by the vehicle. See FIG. 3-5 and paragraphs [0039]-[0062].

Regarding claim 6, Aksyutina et al discloses wherein the first action is performed by the vehicle when the vehicle is stationary, and the second action is performed by the vehicle when the vehicle is moving. See FIG. 3-5 and paragraphs [0039]-[0062].

Regarding claim 7, Aksyutina et al discloses wherein the first action is one of a door lock action or a door unlock action and the second action is a part of a vehicle self-parking operation. See FIG. 3-5 and paragraphs [0039]-[0062].

Regarding claim 8, Aksyutina et al discloses a method comprising: entering a first remote-control command into a first handheld device for controlling a first action performed by a vehicle; measuring a first time-delay associated with a first operation executed in the first handheld device in response to entering the first remote-control command; and calibrating the first handheld device, the calibrating comprising comparing the first time- delay to a first threshold time value. See FIG. 3-5 and paragraphs [0039]-[0062].

Regarding claim 9, Aksyutina et al discloses wherein calibrating of the first handheld device is performed by a cloud computing device, and the method further comprises the cloud computing device determining the first threshold time value based on at least a second time-delay associated with the first operation executed in a second handheld device. See FIG. 3-5 and paragraphs [0039]-[0062].

Regarding claim 10, Aksyutina et al discloses wherein calibrating of the first handheld device is performed by one of the first handheld device, the vehicle, or a cloud computing device. See FIG. 3-5 and paragraphs [0039]-[0062].

Regarding claim 11, Aksyutina et al discloses wherein the first time-delay is produced by an operating system in the first handheld device. See FIG. 3-5 and paragraphs [0039]-[0062].

Regarding claim 12, Aksyutina et al discloses determining from crowdsourced data, a level of performance of the first handheld device; comparing the level of performance to a threshold performance level; and denying enrollment of the first handheld device with the vehicle when the level of performance is below the threshold performance level. See FIG. 3-5 and paragraphs [0039]-[0062].

Regarding claim 13, Aksyutina et al discloses wherein the level of performance is determined by a malfunction rate, a failure rate, and/or a number of failures over a period of time. See FIG. 3-5 and paragraphs [0039]-[0062].

Regarding claim 14, Aksyutina et al discloses wherein entering the first remote-control command into the first handheld device comprises one of touching a touchscreen of the first handheld device, depressing a key on the first handheld device, operating a hardware component of the first handheld device, using a biometric feature of the first handheld device, or using a voice-operated feature of the first handheld device. See FIG. 3-5 and paragraphs [0039]-[0062].

Regarding claim 15, Aksyutina et al discloses a handheld device comprising: a memory that stores computer-executable instructions; and a processor configured to access the memory and execute the computer-executable instructions to at least: detect a first remote-control command that is entered into the handheld device for controlling a first action performed by a vehicle; measure a set of time-delays associated with operations executed in the handheld device in response to entering the first remote-control command; convey the set of time-delays to a cloud computing device; receive from the cloud computing device, a diagnostic result based on an evaluation of the set of time-delays; and calibrate the handheld device based on the diagnostic result. See FIG. 3-5 and paragraphs [0039]-[0062].

Regarding claim 16, Aksyutina et al discloses wherein measuring the set of time-delays comprises the processor accessing the memory and executing the computer-executable instructions to at least: determine a first time period for an operating system in the handheld device to produce a first output in response to entering of the first remote-control command into the handheld device; and determine a second time period for a remote-control software application in the handheld device to act upon the first output provided by the operating system and to produce a control signal that is transmitted from the handheld device to the vehicle. See FIG. 3-5 and paragraphs [0039]-[0062].

Regarding claim 17, Aksyutina et al discloses wherein measuring the set of time-delays comprises the processor accessing the memory and executing the computer-executable instructions to at least: determine a time difference between a first amount of time consumed by an operating system in the handheld device to produce a first output and a second amount of time consumed by a remote- control software application in the handheld device to act upon the first output and produce a command signal that is transmitted from the handheld device to the vehicle. See FIG. 3-5 and paragraphs [0039]-[0062].

Regarding claim 18, Aksyutina et al discloses wherein the processor is further configured to access the memory and execute the computer-executable instructions to at least: enter a second remote-control command into the handheld device, after calibrating the handheld device, for controlling a second action performed by the vehicle. See FIG. 3-5 and paragraphs [0039]-[0062].

Regarding claim 19, Aksyutina et al discloses wherein the first action is performed by the vehicle when the vehicle is stationary, and the second action is performed by the vehicle when the vehicle is moving. See FIG. 3-5 and paragraphs [0039]-[0062].

Regarding claim 20, Aksyutina et al discloses wherein the first action is one of a door lock action or a door unlock action and the second action is a part of a vehicle self-parking operation. See FIG. 3-5 and paragraphs [0039]-[0062].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH J DALLO whose telephone number is (313)446-4844. The examiner can normally be reached 7am-7pm ET M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 571-272-4536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH J DALLO/Primary Examiner, Art Unit 3747